IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                              December 10, 2008
                                No. 07-31167
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

VERNON J TATUM, JR

                                           Plaintiff-Appellant

v.

POLICE JURY OF CALCASIEU PARISH; AMERICAN NATIONAL RED
CROSS; TONY MANCUSO, in his capacity as Sheriff of Calcasieu Parish

                                           Defendants-Appellees


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 2:07-CV-705


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
      Vernon J. Tatum, Jr., appeals the district court’s grant of the defendants’
motions to dismiss his complaint as prescribed. Tatum argues that the district
court abused its discretion by granting him only 15 additional days to respond
to the motions to dismiss instead of the 30 days he requested.
      The final motion to dismiss was filed on May 8, 2007. Tatum initially
moved for an extension of time to respond to the motions to dismiss on June 5,


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-31167

2007, and he cured the final deficiency of that motion on July 5, 2007. As Tatum
filed the motion for extension of time after the time for responding to the
motions to dismiss had expired, he was required to show excusable neglect. See
FED. R. CIV. P. 6(b)(1)(B).
      The district court granted Tatum 15 additional days to file his response to
the motion to dismiss in the middle of October 2007, and it did not rule on the
motions to dismiss until November 5, 2007. Tatum had almost eight months
from the filing of the final motion to dismiss to respond. Tatum, however, did
not ever file a response to the motions to dismiss in the district court, and he has
still not stated what arguments he would have raised in such a response. Tatum
has not shown that the district court abused its discretion by refusing to fully
grant his motion for extension of time. See Adams v. Travelers Indem. Co. of
Conn., 465 F.3d 156, 161-62 (5th Cir. 2006).
      AFFIRMED.




                                         2